                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

FAIR HOUSING CENTER OF
METROPOLITAN DETROIT,
And DAR’SHA L. HARDY,

                 Plaintiffs,
                                          Case No. 16-CV-12140
vs.
                                          HON. GEORGE CARAM STEEH

IRON STREET PROPERTIES, LLC.,
d/b/a RIVER PARK LOFTS,
BOYDELL DEVELOPMENT, INC.,
and DENNIS KEFALLINOS,

              Defendants.
_____________________________/

                  OPINION AND ORDER REGARDING
                  DISTRIBUTION OF ATTORNEY FEES

      This matter came before the court for an evidentiary hearing to

determine the distribution of attorney fees among two attorneys who

represented plaintiff Fair Housing Center of Metropolitan Detroit

(“FHCMD”). The issue arises due to a dispute between attorneys Stephen

Thomas and Chui Karega as to attorney fees of $99,632.49, generated

from the $300,000 settlement of the underlying case on November 13,

2018 in favor of FHCMD.



                                    -1-
                          FACTUAL BACKGROUND

        Attorney Stephen Thomas was retained by plaintiff Dar’Sha Hardy on

July 24, 2015, to represent her in a Fair Housing Case involving an alleged

familial status violation. Thomas attended the “tester” interviews with the

Michigan Department of Civil Rights, and then filed a housing

discrimination action on behalf of Hardy on February 22, 2016. The

complaint alleged that Hardy had been discriminated against when she was

denied an apartment because she had children under 18 years of age, in

violation of the Fair Housing Act of 1988. The complaint also asserted a

race discrimination claim.

        FHCMD requested that Thomas represent it in its own action against

the same defendants. On March 29, 2016, Thomas entered a written

contingency fee retainer agreement with FHCMD. Thomas filed a

complaint on behalf of FHCMD on June 10, 2016. The two cases

proceeded independently and were eventually consolidated on April 19,

2017.

        Thomas participated in three Rule 26(f) conferences, served initial

disclosures, filed witness lists, served interrogatories, requests for

admission and requests for production of documents. When proper



                                      -2-
responses were not filed, Thomas filed a motion to compel. Defendants

moved to dismiss Hardy’s racial discrimination claim, which plaintiff

stipulated to based on a lack of evidence. The familial status claim

remained.

      Thomas took the depositions of defendant Dennis Kefallinos and

leasing manager Liz Telegadas, who both denied that defendants had any

policy against leasing to families with children. Thomas met with the

Department of Justice (“DOJ”) and they decided to assist in the FHCMD

case. The DOJ participated in the investigation and discovered a recorded

telephone message and admission against interest by Liz Telegadas.

Thomas interviewed and took the depositions of plaintiff Hardy; FHCMD

Executive Director Margaret Brown; FHCMD Coordinator of Systemic

Investigations and Testing, Engela Bertolini; four of the testers; and two

independent witnesses. Motions for summary judgment were filed by both

sides, with briefing for plaintiffs undertaken by Thomas.

      On September 26, 2017, Ms. Brown requested that Thomas call her.

Brown informed Thomas that she did not think the case would settle.

Thomas agreed and, given the admission against interest of Liz Teledadas,

he said he believed he would obtain a good result at trial. Then Brown



                                     -3-
allegedly told Thomas, “I do not think that you have the experience and

background to try the case. I am basing this on the way you handled my

deposition last week.” Brown allegedly indicated she was contacting

attorney Chui Karega to take over the case. Brown allegedly told Thomas

that FHCMD “will pay you for the work you have done” and that Karega

would contact Thomas to enter into a substitution of attorney.

     Thomas believed he was being discharged. Thomas denies that

Brown requested that he stay on as “second chair” or in any other capacity.

The first time this suggestion was made in writing was in Karega’s

Statement Regarding Attorney Fees on December 14, 2018. ECF No. 67,

PageID 1175, 1176, 1182. Thomas waited 24 hours, but Karega did not

contact him or provide him with the substitution paperwork. On September

27, 2017 Thomas filed his motion to withdraw as counsel for FHCMD due

to “a breakdown in the attorney client relationship.” ECF No. 46. Thomas

also filed a Charging Lien. ECF No. 47. A stipulated order of attorney

substitution was entered by the court on November 1, 2017. Discovery

ended on November 2, 2017.

     On January 24, 2018, Thomas argued the motion for summary

judgment on behalf of both plaintiffs. Thomas did so even though Karega



                                    -4-
now represented FHMCD and was present at the hearing. Judge O’Meara

issued an opinion denying the motion on March 19, 2018.

     The matter was referred for settlement conference before Magistrate

Judge Grand on February 16, 2018. Thomas settled Ms. Hardy’s claim at

the conference. Karega did not settle FHCMD’s claim. The FHCMD case

was eventually referred for a settlement conference before Magistrate

Judge Majzoub on October 22, 2018. A settlement was entered on the

record on November 13, 2019. The case settled for $300,000 and a

Consent Order was filed on January 10, 2019. ECF No. 71.

     The matter is before the court on the attorney fee dispute between

attorneys Thomas and Karega. Of the settlement amount, $99,632.49 was

set aside as attorney fees and was deposited in the court’s registry in an

interest-bearing account. ECF No. 79. Thomas and Karega appeared

before the court for an evidentiary hearing on September 26, 2019.

     Thomas argues that he is entitled to a fee based on quantum meruit

because he was not discharged for cause and in fact he had a reasonable

basis for withdrawing. Thomas’ retainer agreement provides:

     8. DISCHARGE AND WITHDRAWAL. FHCMD may discharge
     STEPHEN A. THOMAS, PLC, at any time, upon written notice
     to STEPHEN A. THOMAS, PLC. Such a discharge does not,
     however, relieve FHCMD of the obligation to pay any and all


                                    -5-
      costs, disbursements, and litigation expenses Incurred prior to
      such termination, and STEPHEN A. THOMAS, PLC, has the
      right to recover from FHCMD the reasonable value of
      STEPHEN A. THOMAS: PLC,' legal services in accordance
      with the terms of their Agreement from the effective date of this
      Agreement to the date of discharge. STEPHEN A. THOMAS,
      PLC, may withdraw from representation of FHCMD if, among
      other things, FHCMD does not honor the terms of the
      Agreement, fails to cooperate with STEPHEN A. THOMAS,
      PLC, or upon the occurrence of any fact, circumstance or
      reason that provides a reasonable basis for withdrawal.

(underlining added).

      Mr. Karega argues that Thomas quit as counsel without cause when

he was advised the legal team of FHCMD would be expanded and

therefore forfeited his right to an attorney fee. According to Karega, even if

FHCMD had discharged Thomas, it would have been with cause. This is

because Thomas engaged in multiple acts without the authorization of his

client. The only act identified by Karega is that Thomas asserted a race

discrimination claim without authorization and did not dismiss it when he

was directed to do so by Ms. Brown. The claim was voluntarily dismissed

by Thomas after a motion to dismiss was filed because he agreed there

was a lack of evidence. Karega argues that by bringing the claim Thomas

exposed FHCMD to Rule 11 sanctions and this exposure gave FHCMD

cause to discharge Thomas if it had chosen to do so.



                                     -6-
                                  ANALYSIS

I. Contingency Fee Agreements

      Michigan Court Rule 8.121(F) provides that “[c]ontingent fee

arrangements made by an attorney with a client must be in writing and a

copy provided to the client.” Michigan Rule of Professional Conduct

(MRPC) 1.5(c) also requires that “[a] contingent fee agreement shall be in

writing and shall state the method by which the fee is to be determined.”

      The Michigan Court of Appeals held that the trial court abused its

discretion in enforcing a charging lien based on an alleged contingency fee

contract since both MCR 8.121(F) and MRPC 1.5(c) require such contracts

be in writing. Toma v. St. Peter Medical Center, Case No. 330585, 2017

WL 1418082 (Mich. App., April 20, 2017) (unpublished). The court further

held that the attorney would not be entitled to his claimed fees under a

quantum meruit theory because “a party who comes into equity must come

with clean hands.” Id. at * 5 (citation omitted).

      Karega acknowledged on the record that he did not enter a written

contingency fee agreement when he was retained by FHCMD. In support

of his fee agreement, Karega submits the affidavit of Ms. Brown, which

states:



                                      -7-
     When I retained Attorney Karega, it was on a contingent fee
     basis. Attorney Karega was to receive a fee of 33 1/3 of the net
     settlement recovery. With so many years of working with the
     Fair Housing Center, the fee agreement with attorney did not
     have to be, and was not reduced to writing.

ECF No. 67, Ex. A, para. 6. The fact that the client orally agreed to the

terms of a contingency fee contract does not supersede the law requiring

that all contingency fee agreements be in writing. Taking this position in an

equitable proceeding arguably gives Karega unclean hands such that he is

not entitled to an award on a quantum meruit basis. See id.; Gillis v., Wells

Fargo Bank, N.A., Case No. 12-10734, 2014 U.S. Dist. LEXIS 145499, * 3

(E.D. Mich. Oct. 13, 2014).

     Almost two years after Karega first appeared in this case, on August

12, 2019, he and FHCMD entered a contact for legal representation,

purporting to obligate FHCMD to pay a one-third attorney fee from the

settlement funds at issue. In the agreement, FHCMD purports to retain

Karega for future legal services to be provided concerning the

implementation and enforcement of the Consent Order that was entered on

January 10, 2019. In return for such future work, the FHCMD agrees to

pay Karega 33 13% of the past recovery, less any amount awarded to prior

counsel Thomas.



                                     -8-
      Under this new contingent fee agreement, the legal services to be

rendered entail negligible risk and no “outcome” for the fee to be contingent

upon. This is because the outcome and the contingency have already

occurred. The fund to pay attorney fees was created upon the settlement

of the case, which occurred almost a year ago. The August 12, 2019

contingent fee agreement is clearly an attempt by Karega to remedy the

fact that he did not have a written agreement with FHCMD as required.

Overall, the court is taken by the sloppiness of Karega’s legal engagement,

but stops short of finding bad faith.

      Mr. Thomas, on the other hand, did have a written fee agreement

with FHCMD. If “an attorney’s employment is prematurely terminated

before completing services contracted for under a contingency fee

agreement, the attorney is entitled to compensation for the reasonable

value of his services on the basis of quantum meruit, and not on the basis

of the contract, provided that his discharge was wrongful or his withdrawal

was for good cause.” Cristini v. City of Warren, 30 F.Supp.3d 665, 669-70

(E.D. Mich. 2014) (citations omitted). This is “because a client has an

absolute right to discharge an attorney and is therefore not liable under the

contract for exercising that right.” Reynolds v. Polen, 222 Mich.App. 20, 25



                                        -9-
(1997). However, “quantum meruit recovery of attorney fees is barred

when an attorney engages in misconduct that results in representation that

falls below the standard required of an attorney (e.g., disciplinable

misconduct under the Michigan Rules of Professional Conduct) or when

such recovery would otherwise be contrary to public policy.” Id. at 26.

      The court finds there is no credible evidence of misconduct by Mr.

Thomas in this case. Furthermore, the court finds that Thomas was

reasonable in withdrawing from representation where the facts support his

conclusion that his client had lost confidence in him. Therefore, Mr.

Thomas is entitled to recover his reasonable attorney fee under a quantum

meruit theory of recovery.

      Courts apply the lodestar approach by determining the number of

hours reasonably expended on the litigation multiplied by a reasonable

hourly rate. The fee is then adjusted by considering a number of factors

such as attorney experience, skill and time involved, results achieved and

difficulty of the case. Id.

II. Fee Calculation

      Applying the lodestar method, Thomas’s time records through

January 24, 2018, when he argued the summary judgment motions on



                                     - 10 -
behalf of both defendants, show he worked 304.30 hours at his standard

hourly rate of $325, for a total of $98,897.50. Thomas argues it is

appropriate to include his work on the Hardy matter because it was

beneficial and supportive of both cases, and not duplicative. In support,

Thomas refers to Judge O’Meara’s order consolidating the two cases

because they involve nearly identical law and facts. ECF No. 23.1 The

court agrees that legal work done on each case would provide a benefit to

the other case while Mr. Thomas was representing both plaintiffs. It is also

true that work done on Ms. Hardy’s case prior to representing FHCMD

provided a benefit to both clients.    However, once Mr. Thomas withdrew

as counsel for FHCMD and Mr. Karega took over the representation, Mr.

Thomas had no further expectation of recovering for legal work going

forward.

      The court next turns to the factors appropriately considered in

determining whether an attorney’s fee is reasonable. These may include

(1) the professional standing and experience of the attorney; (2) the skill,

time and labor involved; (3) the amount in question and the results

achieved; (4) the difficulty of the case; (5) the expenses incurred; and (6)


1
  This case was originally assigned to Hon. John Corbett O’Meara and was reassigned
to this court on July 3, 2018.


                                       - 11 -
the nature and length of the professional relationship with the client. In

addition, the court may consider the degree of risk undertaken by an

attorney who was prematurely discharged. Reynolds, 222 Mich. App. at 29

(citation omitted).

      Mr. Thomas has practiced law in Michigan for 28 years, primarily in

consumer bankruptcy and consumer rights litigation. He has attended

several fair housing seminars and training sessions, including one at the

direction of Ms. Brown while he was representing FHCMD. Thomas’s

involvement in this case included over two years of investigation and

litigation. He conducted extensive discovery and filed pleadings on several

motions, including dispositive motions. Thomas provided detailed time

records, made contemporaneously with the work he did on the case. The

eventual settlement of $300,000 was a good result for FHCMD. While Mr.

Karega participated in the conference that resulted in the settlement, Mr.

Thomas was primarily responsible for building the case on behalf of

FHCMD. The court also acknowledges that Mr. Thomas undertook a high

degree of risk in representing two clients for a lengthy period under

contingency fee agreements.




                                     - 12 -
      In contrast to Mr. Thomas, Karega admitted that his involvement in

the case was principally limited to attending two settlement conferences

over three separate days. (Responses to Requests for Admissions, ECF

No. 86-4) Karega did not submit any time records when requested by the

court, but did offer an “Estimated Activities Log” as an exhibit at the

evidentiary hearing. (Hearing Ex. 2)

      The court finds that Mr. Thomas did the bulk of the legal work on

behalf of FHCMD. The fees he seeks are reasonable in view of his

experience, time and effort spent on the case and degree of risk

undertaken in handling the case on a contingency fee basis. While Mr.

Karega did expend some time and effort on behalf of FHCMD, his work

consisted mostly of participating in settlement conferences. In addition, he

neglected to procure a written fee agreement as required and failed to keep

contemporaneous time records. Under the circumstances presented, the

court determines the following distribution of attorney fees:

      Mr. Thomas shall receive $89,669.24 from the principal deposited

with the court, plus 90% of accumulated interest. Mr. Thomas’ address is

645 Griswold Street, Suite 1630, Detroit, Michigan 48226.




                                     - 13 -
      Mr. Karega shall receive $9,963.25 from the principal deposited with

the court, plus 10% of accumulated interest. Mr. Karega’s address is

19771 James Couzens Highway, Detroit, Michigan 48235-1937.

      IT IS HEREBY ORDERED that Mr. Thomas and Mr. Karega shall

provide their employer identification numbers via email to

Financial@mied.uscourts.gov so they can receive payment in accordance

with this opinion and order.

      IT IS HEREBY FURTHER ORDERED that the Clerk shall distribute

the moneys held in the court’s registry in accordance with this opinion and

order.

Dated: November 5, 2019

                                          s/George Caram Steeh___________
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE

                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                   November 5, 2019, by electronic and/or ordinary mail.

                                   s/Marcia Beauchemin
                                       Deputy Clerk




                                          - 14 -
